WARRANT AGREEMENT

This Warrant Agreement (the “Agreement”) made as of December 30, 2016, between
GREENESTONE HEALTHCARE CORPORATION, a Colorado corporation, with headquarters at
5734 Yonge Street, Suite 300, North York, Ontario, Canada M2M 4E7 (“Company”),
and _________________________________________________________ (“Warrant
Holder”).

 

WHEREAS, the Company has determined to issue warrants to each holder of its
Series L Convertible Notes in the principle amount of each Note (the
“Warrants”), each of such Warrants evidencing the right of the holder thereof to
purchase one share of the Company’s common stock (the “Common Stock”), for
$0.03, subject to adjustment as described herein exercisable for 3 years from
issuance; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, and the
holders of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
the Warrant holder, as provided herein, the valid, binding and legal obligations
of the Company, and to authorize the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1.     Warrants.

1.1.         Form of Warrant. Each Warrant shall be in substantially the form of
Exhibit A hereto, the provisions of which are incorporated herein, and may have
such letters, numbers or other marks of identification or designation and such
legends summaries or endorsements printed, lithographed or engraved thereon as
the Company may deem appropriate and as are not inconsistent with the provisions
of this Agreement, or as may be required to comply with any law or with any rule
or regulation made pursuant thereto. Each Warrant shall be dated the date of
issuance thereof and shall be signed by, or bear the facsimile signature of, the
Chairman of the Board or President and Treasurer, Secretary or Assistant
Secretary of the Company and shall bear a facsimile of the Company’s seal. In
the event the person whose facsimile signature has been placed upon any Warrant
shall have ceased to serve in the capacity in which such person signed the
Warrant before such Warrant is issued, it may be issued with the same effect as
if he or she had not ceased to be such at the date of issuance.

1.2.         Effect of Countersignature. Unless and until countersigned by the
Company pursuant to this Agreement, a Warrant shall be invalid and of no effect
and may not be exercised by the holder thereof. After countersignature by the
Company, each Warrant shall be delivered to the Registered Holder (as defined
herein) without further action by the Company, except as otherwise provide
herein.

2.     Terms and Exercise of Warrants.

2.1.         Warrant Price. Each Warrant shall entitle the registered holder
thereof, subject to the provisions of such Warrant and of this Warrant
Agreement, to purchase from the Company the number of shares of Common Stock
stated therein, at the price of $0.03 per share, subject to the adjustments
provided in Section 4 hereof (the “Warrant Price”).

2.2.         Duration of Warrants. A Warrant may be exercised only during the
period (“Exercise Period”) commencing on December 30, 2016 and terminating at
5:00 p.m., Denver, Colorado time on December 30, 2019 (the “Expiration Date”),
provided that if either such date shall in The State of Colorado be a holiday or
a day on which banks are authorized to close, then 5:00 p.m., Denver, Colorado
time, on the next following day which in the State of Colorado is not a holiday
or a day on which banks are authorized to close. Each Warrant not exercised on
or before the Expiration Date shall become void, and all rights thereunder and
all rights in respect thereof under this Agreement shall cease at the close of
business on the Expiration Date.

2.3.         Exercise of Warrants.

2.3.1.     Payment. Subject to the provisions of the Warrant and this Warrant
Agreement, a Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Common Stock by the registered holder thereof by surrendering it, at the office
of the Company with the form of exercise, as set forth in the Warrant, duly
executed, and by paying in full, in lawful money of the United States, in good
certified check or good bank draft payable to the order of the Company (or as
otherwise agreed to by the Company), the Warrant Price for each full share of
Common Stock as to which the Warrant is exercised and any and all applicable
taxes due in connection with the exercise of the Warrant, the exchange of the
Warrant for the Common Stock, and the issuance of the Common Stock.

 



1

 

 



2.3.2.     Issuance of Certificates. As soon as practicable on or after the
Exercise Date, the Company, shall cause to be issued and delivered a certificate
or certificates for the number of full shares of Common Stock to the person or
persons entitled to receive the same, registered in such name or names as may be
directed by him, her or it, and if such Warrant shall not have been exercised in
full, a new countersigned Warrant for the number of shares as to which such
Warrant shall not have been exercised. Warrants may not be exercised by, or
securities issued to, any Registered Holder in any state in which such exercise
would be unlawful.

2.3.3.     Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

2.3.4.     Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

3.     Adjustments.

3.1.         Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a Person (as defined
herein), or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any Person (any such Person
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while any of the Warrants remain outstanding and
unexpired, then, as a condition of such recapitalization, reclassification,
merger, consolidation, sale or transfer, lawful and adequate provision shall be
made whereby the Warrant holders thereafter shall have the right to receive,
upon the basis and upon the terms and conditions specified in the Warrants and
in lieu of the shares of Common Stock immediately theretofore issuable upon the
exercise of the rights represented thereby, such shares of capital stock,
securities or other property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of Common Stock equal to the number
of shares of Common Stock immediately theretofore issuable upon the exercise of
the Warrants had such recapitalization, reclassification, merger, consolidation,
sale or transfer not taken place, and in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.
“Person” shall mean any corporation, division of a corporation, partnership,
limited liability company, trust, joint venture, association, company,
unincorporated organization, or any other entity.

3.2.         Subdivision or Combination of Shares. If after the date hereof, the
Company shall subdivide or combine its Common Stock, the number of shares of
Common Stock issuable upon exercise of each Warrant and the Warrant Price shall
be proportionately adjusted.

3.3.         Stock Dividends and Distributions. If after the date hereof, the
Company shall issue or pay the holders of its Common Stock, or take a record of
the holders of its Common Stock for the purpose of entitling them to receive, a
dividend payable in, or other distribution of, Common Stock, then (i) the
Warrant Price shall be adjusted in accordance with Section 3.5 and (ii) the
number of shares of Common Stock issuable upon exercise of each Warrant shall be
adjusted to the number of shares of Common Stock that such Warrant holder would
have owned immediately following such action had this Warrant been exercised
immediately prior thereto.

3.4.         Stock and Rights Offering to Stockholders. If the Company shall at
any time after the date hereof, distribute to all holders of its Common Stock
any shares of capital stock of the Company (other than Common Stock) or
evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Warrant holders upon exercise
of each Warrant so that, in addition to the shares of the Common Stock to which
such Warrant holder is entitled, such Warrant holder will receive upon such
exercise the amount and kind of such Securities which such Warrant holder would
have received if such Warrant holder had, immediately prior to the record date
for the distribution of the Securities, exercised this Warrant.

 



2

 

 



3.5.         Warrant Price Adjustment. Whenever the number of shares of Common
Stock issuable upon exercise of each Warrant is adjusted, as herein provided,
the Warrant Price payable upon the exercise of each Warrant shall be adjusted to
that price determined by multiplying the Warrant Price immediately prior to such
adjustment by a fraction (i) the numerator of which shall be the number of
shares of Common Stock purchasable upon exercise of each Warrant immediately
prior to such adjustment, and (ii) the denominator of which shall be the number
of shares of Common Stock purchasable upon exercise of each Warrant immediately
thereafter.

3.6.         Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 3 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

3.7.         Deferral and Cumulation of De Minimis Adjustments. No adjustment
shall be required pursuant to this Section 3 if the amount of any adjustment
would be less than one percent (1%) of the Warrant Price in effect immediately
before the event that would otherwise have given rise to such adjustment. In
such case, however, any adjustment that would otherwise have been required to be
made shall be made at the time of and together with the next subsequent
adjustment which, together with any adjustment or adjustments so carried
forward, shall amount to not less than one percent (1%) of the Warrant Price in
effect immediately before the event giving rise to such next subsequent
adjustment.

3.8.         Duration of Adjustment. Following each computation or readjustment
as provided in this Section 3, the new adjusted Warrant Price and number of
shares of Common Stock issuable upon exercise of each Warrant shall remain in
effect until a further computation or readjustment thereof is required.

3.9.         Notice of Record Date. In case:

3.9.1.     the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

3.9.2.     or of any voluntary dissolution, liquidation or winding-up of the
Company;

then, and in each such case, the Company will mail or cause to be mailed to each
Warrant holder hereof at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action, provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.

3.10.      Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 3 hereof, the Company shall promptly make a certificate
setting forth in reasonable detail the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Warrant Price and number of shares of Common Stock purchasable upon exercise
of this Warrant after giving effect to such adjustment, and shall promptly cause
copies of such certificate to be mailed (by first class mail, postage prepaid)
to the Warrant holders.

3.11.      Form of Warrant. The Warrant Certificate need not be changed because
of any adjustment pursuant to this Section 3, and Warrants issued after such
adjustment may state the same Warrant Price and the same number of shares as is
stated in the Warrants initially issued pursuant to this Agreement. However, the
Company may at any time in its sole discretion make any change in the Warrant
Certificate that the Company may deem appropriate and that does not affect the
substance thereof, and any Warrant thereafter issued or countersigned, whether
in exchange or substitution for an outstanding Warrant or otherwise, may be in
the form as so changed.

 



3

 

 



4.     Transfer of Warrants.

4.1.         Restricted Securities. The Warrants and Common Stock to be issued
upon exercise are restricted securities and may not be transferred except in
full compliance with applicable securities laws.

5.     Other Provisions Relating to Rights of Holders of Warrants.

5.1.         No Rights as Stockholder. A Warrant does not entitle the registered
holder thereof to any of the rights of a stockholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter.

5.2.         Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is
lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may on
such terms as to indemnity or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

5.3.         Reservation of Common Stock. The Company shall at all times reserve
and keep available a number of its authorized but unissued shares of Common
Stock that will be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.

6.     Miscellaneous Provisions.

6.1.         Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company shall bind and inure to the benefit of their
respective successors and assigns.

6.2.         Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the holder of any Warrant or the Company shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five days after deposit
of such notice, postage prepaid, addressed (until another address is filed in
writing by the Company as follows:

5734 Yonge Street, Suite 300

Toronto, Ontario M2M 4E7

Attn: Chief Executive Officer

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five days after deposit of such notice, postage prepaid, addressed (until
another address is filed in writing by the Warrant Holder as follows:

 

Warrant Holder



 

6.3.         Applicable law. The validity, interpretation, and performance of
this Agreement and of the Warrants shall be governed in all respects by the laws
of the State of Colorado, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of Colorado or the United States
District Court in Denver, Colorado, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenience forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

 



4

 

 



6.4.         Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Warrants any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.

6.5.         Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Company, for
inspection by the registered holder of any Warrant.

6.6.         Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

6.7.         Effect of Headings. The Section headings herein are for convenience
only and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.

6.8.         Amendments. This Agreement may not be altered, amended, or
modified, nor may any provision hereof be waived except in a written instrument
signed by the Company and the Warrant Agent.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

GREENESTONE HEALTHCARE CORPORATION

 

 

BY:_______________________________________

SHAWN LEON

PRESIDENT

  

 

 



5

 

 



SCHEDULE A

  

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC
OFFERINGS. ACCORDINGLY, THE SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR
INTEREST THEREIN MAY NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

VOID AFTER 5:00 P.M., EASTERN TIME ON DECEMBER , 2019

 

 

WARRANT

 

Number: _____

 

For the Purchase of _______

Shares of Common Stock, $.01 Par Value

of GREENESTONE HEALTHCARE COPORATION, a Colorado Corporation

by ________________

 



THIS CERTIFIES THAT, for value received, GREENESTONE HEALTHCARE CORPORATION, a
Colorado Corporation, located at 5734 Yonge Street, Suite 300, Toronto, Ontario
M2M (The "Company") and the Company hereby agrees to issue this Warrant to
_______________ and/or its/her/his assigns (referred to herein as the “Buyer”)
to purchase _______________________________________ (____________) of such
voting common shares of the Company. (the “Warrant”), at a price of $0.03 per
share (referred to herein as the “Exercise Price”), exercisable in whole or in
part by the Buyer at any time or from time to time after December 30, 2016, and
before 5:00 P.M., Eastern Time, December 30th, 2019, but not thereafter (the
“Warrant Exercise Term”). Upon presentation and surrender of this Warrant and
upon payment of the Exercise Price for such shares of the Common Stock of the
Company at the principal office of the Company, but subject to the conditions
set forth in the Warrant Agreement; provided, however, that upon the occurrence
of any of the events specified in the Warrant Agreement, the rights granted by
this Warrant shall be adjusted as therein specified. Payment of the Exercise
Price may be made in cash, by cashier’s check, wire transfer or Cashless
Exercise as provided in the Warrant Agreement. Upon exercise of this Warrant,
the form of election hereinafter provided for in Schedule B must be duly
executed and the instructions for registration of the Common Stock acquired by
such exercise must be completed. If the subscription rights represented hereby
shall not be exercised at or before 5:00 P.M., Pacific Time, on December 30,
2019, this Warrant shall become and be void without further force or effect, and
all rights represented hereby shall cease and expire.

 

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder representing the number of shares with respect
to which this Warrant shall not then have been exercised.

 

In no event shall this Warrant (or the shares of the Common Stock issuable upon
full or partial exercise hereof) be offered or sold except in conformity with
the Securities Act of 1933, as amended.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of December 30, 2016.

 

 

GreeneStone Healthcare Corporation a Colorado corporation

 

 

________________________________

By: Shawn Leon

President



 

 



6

 

 



SCHEDULE B

 

Form to be used to exercise Warrant:

 

TO: GREENESTONE HEALTHCARE CORPORATION

 

DATE: ________________________________

 

The Undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase shares of the Common Stock of Certified, Inc. called for thereby, and
hereby makes payment by:

 

(check one)

 

[ ] Cashier’s check of $ (at the rate of $0.03 per share of Common Stock) in
payment of the Exercise Price pursuant thereto;

 

[ ] Wire transfer of $______________(at the rate of $0.03 per share of Common
Stock) in payment of the Exercise Price pursuant thereto; or

 

[ ] Cashless Exercise.

 

Please issue the shares of Common Stock as to which this Warrant is exercised in
the name of:

 

___________________       

(Name)

_____________________

(Address)

__________________

(Taxpayer Number)

 

and if said number of Warrants shall not be all the Warrants evidenced by the
within Warrant Certificate, issue a new Warrant Certificate for the balance
remaining of such Warrants to the undersigned at the address stated below.

 

Name of Holder: ___________________________

(Please Print)

 

Signature: _________________________________

 

____________________________________

(Address)

 

NOTICE: The signature to the form to exercise must correspond with the name as
written upon the face of the within Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.



 

 



7

 

